Filed 11/2/22 P. v. Ochsenfeld CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
         Plaintiff and Respondent,                                     A163657
                           v.                                          (Alameda County Super. Ct.
 BARRY R. OCHSENFELD,                                                  No. CR015736)
         Defendant and Appellant.


         After angrily threatening his estranged wife and mother and violently
and unsuccessfully attempting to enter their Fremont, California residence
early one morning, defendant Barry R. Ochsenfeld led police on a high-speed
chase of several miles before he was arrested and charged with crimes related
to these events. The trial court ultimately accepted his no contest plea to
felony driving in willful or wanton disregard for the safety of persons or
property while fleeing from a pursuing police officer and placed him on
probation for two years. Subsequently, the court imposed various probation
conditions, four of which Ochsenfeld challenges on appeal on a variety of
grounds. The Attorney General contends we must dismiss Ochsenfeld’s
appeal because he did not obtain a certificate of probable cause from the trial
court and that all but one of Ochsenfeld’s claims lack merit. We conclude
Ochsenfeld did not need a certificate of probable cause. We affirm two of the


                                                               1
probation conditions he challenges, affirm the third as modified by us, and
strike the fourth and remand the matter to the trial court for further
consideration consistent with our opinion.
                              I. BACKGROUND
        In January 2020, the Alameda County District Attorney’s Office filed
an information charging Ochsenfeld with driving in willful or wanton
disregard for the safety of persons or property while fleeing from a pursuing
police officer, a felony (count one; Veh. Code, § 2800.2, subd. (a)); making
terrorist threats against his estranged wife, Denise Ochsenfeld, and his
mother, Bonnie Ochsenfeld1 (counts two and three; Pen. Code, § 422,
subd. (a)), alleged to be serious felonies (Pen. Code, § 1192.7, subd. (c)); and
misdemeanor vandalism (count four; Pen. Code, § 594, subd. (a)).
        These counts were based on evidence presented at a January 2020
preliminary hearing. Denise testified that she woke up shortly before
7:00 a.m. on June 18, 2018, at her Fremont residence, which she shared with
a baby daughter, Bonnie and a roommate, to text messages from Ochsenfeld
to answer the door and asserting “stuff about getting me and the police.” In
the previous weeks and months, Ochsenfeld had threatened daily to harm
her and to take their daughter. He had also asked her, “ ‘Do you wanna
watch me die on the front lawn,’ ” which she “took as more or less suicide by
cop.”
        That morning, Denise saw through the glass window of the front door
of her residence that Ochsenfeld was there, yelling. She did not let him in
because she was scared of him. Ochsenfeld banged on the door, cracked it




        1For clarity’s sake, we will refer to Ochsenfeld’s ex-wife and mother by
their first names. We mean no disrespect by doing so.


                                        2
and stabbed it, leaving knife marks on it. He also went to the back door, and
then left before the police arrived.
      Bonnie testified that she also received text messages from Ochsenfeld
that morning threatening her life and that he had made these threats before.
She heard him yelling and heard loud noises at the front door. She
understood from Denise that Ochsenfeld had yelled and screamed in front of
the house the night before that he wanted the police to come so he could fight
them and “they could take him out, basically.” At the time of the incident,
Bonnie had a restraining order against Ochsenfeld, who had not lived at the
residence since February 2017. Bonnie knew he owned a gun and several
knives.
      A Fremont, California police officer testified that she was dispatched at
6:55 a.m. on the morning of the incident to Denise and Bonnie’s Fremont
residence. Denise told her what had occurred that morning. She and Bonnie
showed the officer Ochsenfeld’s threatening text messages and the officer
observed damage to the front door. Denise said she believed Ochsenfeld had
three firearms, but did not know where they were at the time. The officer
confiscated seven firearms from the residence that Denise said belonged to
Ochsenfeld.
      The officer broadcasted Ochsenfeld’s description and vehicle, called
Ochsenfeld’s cell phone number and spoke to him. He was “extremely
agitated and irate.” Police detained him a few hours later in the general area
of the residence. After he was told his rights under Miranda v. Arizona
(1966) 384 U.S. 436, Ochsenfeld admitted damaging the front door of the
residence, unintentionally he said, and sending the text messages. He denied
owning the confiscated firearms.




                                       3
      Another Fremont police officer testified that he located Ochsenfeld in a
car that same morning in the area of the residence and turned on his marked
police car lights and siren. Ochsenfeld did not yield before leading the officer
on a four-and-a-half mile chase, during which he drove at about 110 to 120
miles per hour and ran four red lights.
      The parties reached a negotiated disposition of Ochsenfeld’s case under
which he agreed to plead no contest to count one, driving in willful or wanton
disregard for the safety of persons or property while fleeing from a pursuing
police officer in violation of Vehicle Code section 2800.2, subdivision (a), in
exchange for dismissal of the other charges and charges in multiple other
cases, with restitution reserved in all of the cases. The parties further agreed
that he would be released from custody that day, placed on two years of
felony probation, serve 180 days in county jail and the remainder of the time
with an ankle monitor, submit a DNA sample pursuant to Penal Code
section 296, be subject to a “four-way search clause,” pay a restitution fund
fine and be subject to a criminal protective order regarding Bonnie, Denise,
the Fremont residence and a third party. The parties stipulated that a police
report provided a factual basis for the plea. The court accepted Ochsenfeld’s
plea and found him guilty of violating Vehicle Code section 2800.2,
subdivision (a).
      The trial court suspended imposition of sentence and placed Ochsenfeld
on two years’ felony probation subject to certain fees and fines and various
probation conditions, four of which are the subject of this appeal. Ochsenfeld
did not object to any of the probation conditions.
      Ochsenfeld filed a timely notice of appeal based on a variety of matters
and requested the trial court issue a certificate of probable cause. The record
does not contain any certificate of probable cause.



                                        4
                                 II. DISCUSSION
      Ochsenfeld challenges four probation conditions imposed by the trial
court on a variety of grounds. With one exception, the Attorney General
argues that some of his claims are forfeited and that all of them lack merit.
The Attorney General first contends, however, that we should dismiss his
appeal without considering the merits because Ochsenfeld did not obtain a
certificate of probable cause.
   A. Ochsenfeld Does Not Need a Certificate of Probable Cause
      Under Penal Code section 1237.5, a defendant cannot appeal from a
judgment of conviction upon a plea of no contest unless he has filed with the
trial court a sworn written statement “showing reasonable constitutional,
jurisdictional, or other grounds going to the legality of the proceedings” and
the trial court “has executed and filed a certificate of probable cause for such
appeal.” (Pen. Code, § 1237.5.) Also, “[a] defendant may waive the right to
appeal as part of a plea bargain where the waiver is knowing, intelligent and
voluntary.” (People v. Mumm (2002) 98 Cal.App.4th 812, 815, citing People v.
Panizzon (1996) 13 Cal.4th 68, 80 (Panizzon).)
      Under California Rules of Court, rule 8.304, a defendant who has
entered a plea of no contest does not need to obtain a certificate of probable
cause if the defendant does so “on grounds that do not affect the validity of
the plea or admission,” and when the appeal is based on, among other things,
“[t]he sentence or other matters occurring after the plea or admission that do
not affect the validity of the plea or admission.” (Cal. Rules of Court,
rules 8.304(b)(2) & (b)(2)(B).) Ochsenfeld’s appeal is based in part “on the
sentence or other matters occurring after the plea that do not affect the
validity of the plea” and focuses entirely on four probation conditions that the
court imposed after he had entered his plea.



                                        5
      According to the Attorney General, Ochsenfeld needed to obtain a
certificate of probable cause because he agreed to a provision in his change of
plea form that states, “I hereby give up my right to appeal from this
conviction, including an appeal from the denial of any pretrial motions.” The
Attorney General argues this waiver was so broad as to include a waiver of
his right to appeal from the four probation conditions.
      “[A] waiver that is nonspecific, e.g., ‘I waive my appeal rights’ or
‘I waive my right to appeal any ruling in this case,’ ” is considered a general
or broad waiver. (Panizzon, supra, 13 Cal.4th at p. 85, fn. 11.) “A broad or
general waiver of appeal rights ordinarily includes error occurring before but
not after the waiver because the defendant could not knowingly and
intelligently waive the right to appeal any unforeseen or unknown future
error. [Citation.] Thus, a waiver of appeal rights does not apply to ‘ “possible
future error” [that] is outside the defendant’s contemplation and knowledge
at the time the waiver is made.’ ” (People v. Mumm, supra, 98 Cal.App.4th at
p. 815.)
      A defendant may appeal from errors in setting probation conditions and
sentencing that a court makes subsequent to a negotiated plea where the
matters involved are not a part of the plea agreement. (People v. Patton
(2019) 41 Cal.App.5th 934, 940–943 [rejecting claims that a defendant’s
waiver of “ ‘any sentence stipulated herein’ ” and agreement to “ ‘reasonable’ ”
probation conditions barred his challenge to subsequently imposed probation
conditions]; People v. Narron (1987) 192 Cal.App.3d 724, 730 [no certificate of
probable cause required to challenge the validity of a probation condition
“because the conditions of probation were not part of the plea bargain and
were imposed after entry of the plea”]; Panizzon, supra, 13 Cal.4th at p. 85 [a
general waiver “will not be construed to bar the appeal of sentencing errors



                                        6
occurring subsequent to the plea” regarding matters not contemplated by the
plea agreement]; People v. Buttram (2003) 30 Cal.4th 773, 790 [“absent
contrary provisions in the plea agreement itself, a certificate of probable
cause is not required to challenge the exercise of individualized sentencing
discretion within an agreed maximum sentence”].)
      The Attorney General contends Ochsenfeld’s waiver of the right to
appeal “from this conviction” included the four probation conditions. It did
not. “Conviction” is defined in relevant part as “the act of convicting
someone, as in a court of law; a declaration that a person is guilty of an
offense.” (Dictionary.com 
[as of November 2, 2022].) Our Supreme Court has held that a “conviction”
occurs upon the determination of guilt. (Calvillo-Silva v. Home Grocery
(1998) 19 Cal.4th 714, 725, fn. 9 [“A plea of guilty constitutes a conviction”],
disapproved in part on other grounds in Aguilar v. Atlantic Richfield Co.
(2001) 25 Cal.4th 826, 853, fn. 19; People v. Williams (1945) 27 Cal.2d 220,
228 [“a ‘conviction’ for purposes of impeachment means nothing more than a
verdict of guilty”].) Penal Code section 1203, subdivision (a) defines
“probation” as something altogether different: “the suspension of the
imposition or execution of a sentence and the order of conditional and
revocable release in the community under the supervision of a probation
officer.” In other words, a trial court’s probation orders are post-conviction
events.
      The Attorney General offers no definitions for “conviction” or
“probation.” Instead, he relies on People v. Espinoza (2018) 22 Cal.App.5th
794. There, our colleagues in Division One of this appellate district held that
a certificate of probable cause was needed to challenge a probation condition
where defendant stated on her plea form, “ ‘I give up my right of appeal,’ ”



                                        7
concluding that this was a broad waiver that “includes her right to appeal the
imposition of probation terms.” (Id. at pp. 797, 801–803.) But that waiver
was of the right to appeal altogether. Here, Ochsenfeld limited his waiver to
the right to appeal his conviction, which does not suggest that at the time he
gave it he contemplated the probation conditions he challenges in this appeal.
Espinoza, therefore, is inapposite.
      In sum, the Attorney General’s argument that Ochsenfeld’s appeal
must be dismissed for lack of a certificate of probable cause is without merit.
   B. Ochsenfeld’s Challenges to the Four Probation Conditions
      1. Standard of Review
      “Generally, we review the court’s imposition of a probation condition for
an abuse of discretion. [Citations.] However, we review constitutional
challenges to a probation condition de novo.” (In re Shaun R. (2010)
188 Cal.App.4th 1129, 1143.)
      2. The “Regular” Employment Probation Condition
      First, Ochsenfeld challenges the court’s imposition of the probation
condition that he “[s]eek and maintain regular employment or attend school
or job training” as unconstitutionally vague on its face because the order does
not provide sufficient notice or guidance as to what “regular employment”
means. He argues that “[t]he condition might be modified to require ‘gainful’
employment.”2




      2 The Attorney General concedes that Ochsenfeld has not forfeited his
constitutional challenges to probation conditions as vague or overbroad on
their face by not objecting below because each presents a “ ‘pure question[] of
law that can be resolved without reference to the particular sentencing record
developed in the trial court.’ ” (In re Sheena K. (2007) 40 Cal.4th 875, 889
(Sheena K.), quoting People v. Welch (1993) 5 Cal.4th 228, 235 (Welch).)


                                       8
      “The vagueness doctrine bars enforcement of ‘ “a statute which either
forbids or requires the doing of an act in terms so vague that men of common
intelligence must necessarily guess at its meaning and differ as to its
application.” [Citation.]’ [Citation.] . . . In deciding the adequacy of any
notice afforded those bound by a legal restriction, we are guided by the
principles that ‘abstract legal commands must be applied in a specific
context,’ and that, although not admitting of ‘mathematical certainty,’ the
language used must have ‘ “reasonable specificity.” ’ [Citation.]” (Sheena K.,
supra, 40 Cal.4th at p. 890, italics omitted.)
      “A probation condition ‘must be sufficiently precise for the probationer
to know what is required of him, and for the court to determine whether the
condition has been violated,’ if it is to withstand a challenge on the ground of
vagueness. [Citation.] A probation condition that imposes limitations on a
person’s constitutional rights must closely tailor those limitations to the
purpose of the condition to avoid being invalidated as unconstitutionally
overbroad.” (Sheena K., supra, 40 Cal.4th at p. 890.) But “[m]erely because a
condition could have been drafted with more precision does not make it
unconstitutional.” (People v. Holzmann (2018) 18 Cal.App.5th 1241, 1246.)
      Ochsenfeld does not argue that the trial court exceeded its authority to
order him to maintain employment, schooling, or job training. Such an
argument would have failed. (People v. Sanchez (2019) 38 Cal.App.5th 907,
919 [rejecting a defendant’s constitutional challenge to a probation condition
requiring her to seek and “maintain training, schooling, or employment” as
approved by her probation officer because Penal Code section 1203.1,




                                        9
subdivision (d) “specifically authorizes a trial court to ‘require as a condition
of probation that the probationer go to work and earn money . . .’ ”].)3
      Instead, Ochsenfeld argues the term “regular” is too vague to give him
notice of what is required because, for example, “it is not clear whether
working online or from home would constitute a violation, or what hours
would be proper.” We disagree. “Regular” is not mysterious. It is defined in
relevant part as “characterized by fixed principle, uniform procedure, etc.,”
such as “regular income,” and “recurring at fixed times; periodic,” such as
“regular bus departures; regular meals.” (Dictionary.com  [as of November 2, 2022].) Other words
for it include “even, formal, orderly” and “established, fixed.” (Ibid.) In short,
Ochsenfeld is expected to maintain a fixed schedule of employment,
schooling, or job training. This is sufficiently clear; and it is clearer than
“gainful,” defined as “profitable, lucrative.” (Dictionary.com  [as of November 2, 2022].)
      Ochsenfeld argues “regular” is like the term “satisfactory” as discussed
in In re Angel J. (1992) 9 Cal.App.4th 1096. In re Angel J. held that a
probation condition requiring the defendant to maintain “satisfactory grades”
was unconstitutionally vague and ordered that it be defined as “passing
grades in each graded subject.” (Id. at pp. 1100–1103.) But “satisfactory” as
used in In re Angel J. contains none of the definitional contours that “regular”
does here; one could reasonably think “satisfactory grades” refers to a C



      3Penal Code section 1203.1, subdivision (d) provides, “In all cases of
probation the court may require as a condition of probation that the
probationer go to work and earn money for the support of the probationer’s
dependents or to pay any fine imposed or reparation condition, to keep an
account of the probationer’s earnings, to report them to the probation officer
and apply those earnings as directed by the court.”


                                        10
average or to passing grades. In re Angel J., therefore, is unpersuasive
authority for Ochsenfeld’s vagueness challenge, which lacks merit.
      3. The “Dangerous Drugs” Probation Condition
      Next, Ochsenfeld challenges on two grounds the probation condition
that he was “not to use, own, possess, or traffic in narcotics or dangerous
drugs or knowingly associate with anyone who does.”
      First, Ochsenfeld argues “dangerous drugs” is unconstitutionally vague
and overbroad on its face and should be replaced with “controlled
substances.” He contends that various drugs, including prescription drugs,
could be considered dangerous when used for legitimate medical purposes or
taken in sufficient quantities, and he points out that the definition of
“dangerous drug” in Business and Professions Code section 4022 includes a
drug that cannot be taken without prescription. (Bus. & Prof. Code, § 4022,
subd. (a).) He contends the term should be replaced with “controlled
substances.”
      The Attorney General agrees that the term “dangerous drugs” is vague
and overbroad for the reasons asserted by Ochsenfeld. He has no objection to
our modification of the probation condition to replace “dangerous drugs” with
“controlled substances” as Ochsenfeld suggests. We agree as well and will
order this modification.
      Second, Ochsenfeld argues that this drug parole condition violates
People v. Lent (1975) 15 Cal.3d 481, superseded in part on other grounds as
stated in People v. Moran (2016) 1 Cal.5th 398, 403, fn. 6, and should be
struck in its entirety. Lent held that “[t]he Legislature has placed in trial
judges a broad discretion in the sentencing process, including the
determination as to whether probation is appropriate and, if so, the
conditions thereof. (Pen. Code, § 1203 et seq.) A condition of probation will
not be held invalid unless it ‘(1) has no relationship to the crime of which the

                                       11
offender was convicted, (2) relates to conduct which is not in itself criminal,
and (3) requires or forbids conduct which is not reasonably related to future
criminality . . . .’ ” (Lent, at p. 486.)
      Ochsenfeld contends that, because he “does not have a history of
substance abuse, [the probation condition] would not likely relate to
preventing future criminality.” He acknowledges that he has forfeited this
claim by not objecting to the condition below on Lent grounds (Welch, supra,
5 Cal.4th at pp. 234–237), but argues his trial counsel’s failure to object
constituted ineffective assistance of counsel.
      “To prevail on a claim of ineffective assistance of counsel, a defendant
must show both that counsel’s performance was deficient and that the
deficient performance prejudiced the defense.” (People v Benavides (2005)
35 Cal.4th 69, 92–93, citing Strickland v. Washington (1986) 466 U.S. 668,
687–688 and People v. Ledesma (1987) 43 Cal.3d 171, 216.) When ineffective
assistance of counsel is raised in a direct appeal, we will reverse only if the
record affirmatively discloses no rational tactical purpose for trial counsel’s
act or omission. (People v. Lucas (1995) 12 Cal.4th 415, 436–437.)
      The record does not affirmatively show that Ochsenfeld’s trial counsel
had no rational tactical purpose for not objecting to the drug probation
condition on Lent grounds. Ochsenfeld denied to the probation department
that he had any history of substance abuse, and said only that he tried
marijuana once or twice at age 16. But Denise reported to the department
that she “knew [Ochsenfeld] used to use methamphetamine but she believed
he wasn’t using it anymore.” Although there was no evidence that drugs
were involved in the incident, the incident itself showed that Ochsenfeld was
emotionally unstable, as when he suggested to Denise that he hoped the
police would shoot him; had difficulty controlling himself, as when he sent



                                            12
threatening text messages to Denise and Bonnie, woke them up early in the
morning demanding they let him in their residence and damaged their front
door; and was capable of exercising poor judgment, as when he led the police
on a high-speed chase. His trial counsel could have reasonably concluded
that it was useless to object to the drug probation condition on Lent grounds
because it was within the trial court’s discretion to impose, in order to
prevent Ochsenfeld from again using methamphetamine and thereby prevent
any future criminality and aid his rehabilitation.
      Ochsenfeld cites two cases to argue that the drug probation condition
violates Lent. Neither is persuasive. The first case is People v. Acosta (2018)
20 Cal.App.5th 225, vacated with directions (2019 Cal.LEXIS 7309, S247656)
to reconsider the cause in light of In re Ricardo P. (2019) 7 Cal.5th 1113. In
People v. Cruz Cruz (2020) 54 Cal.App.5th 707, the other case Ochsenfeld
cites, the appellate court held the conditions that the defendant not use
marijuana and submit to chemical testing and a drug assessment were
unreasonable under Lent because marijuana was a legal substance, the
defendant’s offense was not drug-related, and there was no evidence he had a
drug problem or was more likely to commit crimes when under the influence
of marijuana. (Id. at pp. 709, 711–713.) But here, methamphetamine is an
illegal substance and the record supports the conclusion that Ochsenfeld used
it in the past and might in his present state consider using it again.
      In short, Ochsenfeld’s ineffective assistance of counsel argument
regarding the drug probation condition is without merit.
      4. The Travel Probation Condition
      Next, Ochsenfeld argues on two grounds that the probation condition
that he was “not to leave the state of California without permission from your
probation officer” was improper.



                                       13
      First, Ochsenfeld argues this travel condition is unconstitutionally
overbroad on its face and improperly delegates judicial decision-making
powers to the probation officer. He contends it should be modified to require
that he “notify” his probation officer of his plans to travel out of state rather
than seek permission.
      Ochsenfeld’s overbreadth argument is unpersuasive. “While all citizens
enjoy a federal constitutional right to travel from state to state [citation], that
right is not absolute and may be reasonably restricted in the public interest.”
(People v. Relkin (2016) 6 Cal.App.5th 1188, 1195.) A condition that limits
interstate travel without permission “is closely tailored to the purpose of
monitoring [a] defendant’s travel to and from California not by barring his
ability to travel altogether but by requiring that he first obtain . . . permission
before doing so.” (Ibid.)
      Ochsenfeld does not provide any argument or authority to support his
contention that the travel condition improperly delegated judicial authority
to his probation officer. Therefore, we deem it waived. (People v. O’Neil
(2008) 165 Cal.App.4th 1351, 1355, fn. 2 [“ ‘ “Where a point is merely asserted
by counsel without any argument of or authority for its proposition, it is
deemed to be without foundation and requires no discussion” ’ ”].)
      Second, Ochsenfeld argues that the travel probation condition should
be stricken as unreasonable under Lent because there is no evidence that his
leaving California without permission contributed to his crime or would
contribute to his further criminality. Ochsenfeld acknowledges that he has
forfeited this appellate claim by his failure to object to the probation
condition below (Welch, supra, 5 Cal.4th at pp. 234–237). He once more
argues that his trial counsel’s failure to object constituted ineffective
assistance of counsel because nothing in the record indicates his leaving



                                        14
California without permission contributed to his crime or would contribute to
his future criminality.
      As we have already discussed, “[t]o prevail on a claim of ineffective
assistance of counsel, a defendant must show both that counsel’s
performance was deficient and that the deficient performance prejudiced the
defense.” (People v Benavides, supra, 35 Cal.4th at pp. 92–93.) When
ineffective assistance of counsel is raised in a direct appeal, we will reverse
only if the record affirmatively discloses no rational tactical purpose for
counsel’s act or omission. (People v. Lucas, supra, 12 Cal.4th at pp. 436–437.)
      The record does not affirmatively disclose that Ochsenfeld’s trial
counsel had no rational tactical purpose for his lack of objection to the travel
probation condition on Lent grounds. Counsel could have reasonably believed
his objection would be overruled in light of the circumstances of Ochsenfeld’s
case. In In re Daniel R. (2006) 144 Cal.App.4th 1, the appellate court
concluded that a probation condition allowing the minor to travel to Mexico
only with prior permission from a probation officer and under the custody of
his parents was reasonably related to the minor’s rehabilitation, even though
such travel was not criminal or related to the minor’s crime. (Id. at pp. 7–8.)
The court concluded the condition was reasonably related to the minor’s
rehabilitation and thus related to future criminality. (Ibid.; see People v.
Moran, supra, 1 Cal.5th at p. 406 [“Imposing a limitation on probationers’
movements as a condition of probation is common, as probation officers’
awareness of probationers’ whereabouts facilitates supervision and
rehabilitation and helps ensure probationers are complying with the terms of
their conditional release”].)
      As in In re Daniel R., the travel condition here is reasonable even
though traveling outside of California is not itself criminal or related to any



                                       15
crime Ochsenfeld committed. The condition is reasonably related to
Ochsenfeld’s rehabilitation. His actions in the course of the incident—which
indicate his emotional instability, his difficulty controlling himself and his
exercise of poor judgment—demonstrate he could well need significant
supervision in order to succeed on probation. Knowledge of his whereabouts
is particularly important because he threatened the lives of Denise and
Bonnie and led the police on a reckless high-speed chase that endangered
public safety. His leaving the state could interfere with the probation
officer’s ability to effectively supervise him and, therefore, was reasonable
under Lent.
      Ochsenfeld relies on People v. Soto (2016) 245 Cal.App.4th 1219 to
argue the travel condition was unreasonable under Lent. Soto is
unpersuasive authority. There, the court held a probation condition
requiring the defendant to obtain approval before changing his residence
from Monterey County or leaving the State of California was not reasonably
related to future criminality because nothing in the record suggested his
leaving the county or state would have an effect on his rehabilitation. (Id. at
p. 1228.) That is not the case here.
      In short, Ochsenfeld’s ineffective assistance of counsel argument
regarding the travel condition, lacks merit.
      5. The Education, etc. Probation Condition
      Finally, Ochsenfeld challenges the probation condition that he “must
submit to such education, counseling, treatments or tests as directed by your
probation officer including, but not limited to, urinalysis” on the grounds that
it is unconstitutionally vague on its face, violates the separation of powers
doctrine by delegating judicial authority to the probation department, and is
unreasonable under Lent.



                                       16
      The Attorney General argues the merits, but first contends that
Ochsenfeld has forfeited this challenge by not objecting to the education, etc.
condition below.
      We conclude Ochsenfeld has not forfeited his claim that the education,
etc. condition is unconstitutionally vague and an improper violation of the
separation of powers doctrine on its face. “An as-applied constitutional
challenge is forfeited unless previously raised. (Sheena K., supra, 40 Cal.4th
at p. 889.) ‘ “The purpose of this rule is to encourage parties to bring errors to
the attention of the trial court, so that they may be corrected.” ’ (Id. at
p. 881.) However, the forfeiture rule does not extend to facial constitutional
challenges presenting pure questions of law that can be resolved without
referring to the particular sentencing record developed below. (Id. at pp. 885,
889.) A facial challenge ‘does not require scrutiny of individual facts and
circumstances but instead requires the review of abstract and generalized
legal concepts.’ (Id. at p. 885.) The claim is that a condition cannot have any
valid application, without relying on any facts in the sentencing record.”
(People v. Patton (2019) 41 Cal.App.5th 934, 946.) Thus, constitutional
challenges to probation conditions based on vagueness or overbreadth that
raise pure questions of law are not subject to the forfeiture rule. (Sheena K.,
supra, at pp. 887–888.) Because Ochsenfeld’s facial challenges to the
probation condition involve pure questions of law, he has not forfeited them.
      Regarding the merits of Ochsenfeld’s facial challenges, as we have
noted, the challenged condition requires him to “submit to education,
counseling, treatments or tests as directed by your probation officer.”
Ochsenfeld argues it “grants the probation officer unlimited discretion to
choose any of these, and it is not sufficiently precise to provide notice to
appellant of the type of program he would be required to complete. Because



                                        17
of the wide range of programs that could conceivably be characterized as
education or counseling, the court’s order is largely open-ended. It gives the
probation officer unfettered discretion to order [Ochsenfeld] to attend any
type of counseling or education program including those wholly unrelated to
his offense or rehabilitation.”
      We do not agree with Ochsenfeld that the condition is
unconstitutionally vague on its face. It allows the probation officer to direct
Ochsenfeld to engage in particular programming, treatments and tests as
decided by the officer and, therefore, he will not be uncertain about how to
comply with those directions. (See In re David C. (2020) 47 Cal.App.5th 657,
668–669 [conditions requiring minor to submit to psychiatric evaluation and
psychological assessments related to sex offender treatment “withstand
minor’s vagueness challenge because he will be directed to submit to certain
evaluations and assessments”].)
      We agree with Ochsenfeld, however, that the condition—other than
that he submit to urinalysis—is an unconstitutional delegation of the court’s
judicial authority.
      Article III, section 3 of the California Constitution states, “The powers
of state government are legislative, executive, and judicial. Persons charged
with the exercise of one power may not exercise either of the others except as
permitted by this Constitution.” Penal Code section 1203.1 “gives trial courts
broad discretion to determine whether to grant an eligible defendant
probation, and if so, what terms of probation will promote rehabilitation and
protect public safety.” (People v. Hall (2017) 2 Cal.5th 494, 498.)
      The broad discretion conferred on trial courts to formulate terms and
conditions of probation “is not boundless; the authority is wholly statutory,
and the statute furnishes and limits the measure of authority which the court



                                       18
may exercise.” (People v. Cervantes (1984) 154 Cal.App.3d 353, 356,
superseded by statute on other grounds as stated in People v. DiMora (1992)
10 Cal.App.4th 1545, 1549.) “[N]o statutory provision sanction[s] a
delegation of unlimited discretion to a probation officer” to implement or
interpret probationary terms. (People v. Cervantes, at p. 358.) “[T]hese
determinations are essentially judicial functions.” (Ibid.)
      As explained in People v. O’Neil, supra, 165 Cal.App.4th 1351: “There
are many understandable considerations of efficiency and practicality that
make it reasonable to leave to the probation department the amplification
and refinement of a [probation condition]. The court may leave to the
discretion of the probation officer the specification of the many details that
invariably are necessary to implement the terms of probation. However, the
court’s order cannot be entirely open-ended. It is for the court to determine
the nature of the prohibition placed on a defendant as a condition of
probation.” (Id. at pp. 1358–1359.)
      Where a trial court unequivocally imposes a requirement on the
defendant, therefore, but subjects the defendant to the “approval” or
“direction” of a probation officer, such delegations are permissible. (See
People v. Penoli (1996) 46 Cal.App.4th 298, 307–309 [not improper to delegate
to probation selection of the specific residential drug rehabilitation program
for defendant and determine whether he successfully completed it].) “The
trial court is poorly equipped to micromanage selection of a program, both
because it lacks the ability to remain apprised of currently available
programs and, more fundamentally, because entry into a particular program
may depend on mercurial questions of timing and availability.” (Id. at
p. 308.)




                                       19
      But here, the trial court did not order that Ochsenfeld submit to any
“education, counseling, treatments or tests” (other than urinalysis), the
details of which were to be determined by the probation department. Rather,
the trial court gave the probation department unfettered discretion to decide
in the first place whether Ochsenfeld should submit to any “education,
counseling, treatments or tests.” Further, the trial court—other than its
reference to urinalysis—gave no hint as to what type of education,
counseling, or treatment programs it wanted the probation department to
consider for Ochsenfeld.
      The court’s education, etc. probation condition, therefore, was an
improper delegation of its judicial authority. (See People v. Cervantes, supra,
154 Cal.App.3d at pp. 358–361 [improper delegation of judicial authority
where there was no statutory provision allowing delegation of unlimited
discretion to a probation officer “to determine the propriety, amount, and
manner of payment of restitution”]; People v. Smith (2022) 79 Cal.App.5th
897, 901, 903 [in a case decided by Division Five of this appellate district
after briefing was completed here, held, a probation condition violated the
separation of powers doctrine by delegating to the probation officer discretion
to order defendant to attend a residential “treatment/therapy/counseling
program,” as opposed to an outpatient program]; In re Marriage of Matthews
(1980) 101 Cal.App.3d 811, 817–818 [court directing party to undergo therapy
or counseling for as long as the doctor deemed necessary and to “ ‘comply and
cooperate in any way requested’ ” by the doctor held an invalid delegation of
judicial authority].)
      The Attorney General argues that Ochsenfeld is not actually asking
this court to conduct a facial challenge to the condition because we “must
consider the condition in the context in which the condition was imposed in



                                       20
order to determine if it is unconstitutional.” We disagree. Our analysis
demonstrates there is no need to examine the record in light of the unfettered
discretion the trial court gave to the probation department to decide in the
first instance whether Ochsenfeld should submit to any “education,
counseling, treatments or tests.”
      The Attorney General further argues that the condition “does not grant
the probation officer unfettered discretion to decide what types of treatment,
education, counseling, or tests to order” for Ochsenfeld because “[t]he record
in this case shows various areas where [Ochsenfeld] could benefit from
treatment education, and counseling” as it “makes clear that he had anger
issues, had engaged in erratic behavior, and had used methamphetamine,”
and “the probation report noted that [Ochsenfeld] needed therapy to control
his anger.” Thus, the Attorney General asserts, “[t]here is no basis to believe,
based upon this record, that the probation officer has or will order
[Ochsenfeld] to participate in any education, counseling, or tests unrelated to
these areas.” He also points out that “[a] probation condition should be given
‘the meaning that would appear to a reasonable, objective reader’ ” and that
we should not presume that a probation officer will issue arbitrary or
capricious directives. (People v. Olguin (2008) 45 Cal.4th 375, 382–383.)
      These arguments are unpersuasive. The separation of powers issue
Ochsenfeld raises has nothing to do with whether the record suggests he
would benefit from certain programming and the like or whether the
probation department will act reasonably or arbitrarily or capriciously. The
issue is whether the trial court improperly delegated its judicial authority to
the probation department. Where the trial court gave no indication at the
sentencing hearing what if anything it thought appropriate for Ochsenfeld to
submit to—again, other than urinalysis—we can only reach one conclusion:



                                       21
the trial court left this issue up entirely to the probation department. This
was an unconstitutional delegation of its judicial authority that cannot stand.
      In light of our conclusion, we have no need to and will not address
Ochsenfeld’s challenge to the condition on Lent grounds.
                             III. DISPOSITION
      The probation conditions challenged on appeal are affirmed, except that
(1) the probation condition that Ochsenfeld was “not to use, own, possess, or
traffic in narcotics or dangerous drugs or knowingly associate with anyone
who does” is modified to state that Ochsenfeld was “not to use, own, possess,
or traffic in narcotics or controlled substances or knowingly associate with
anyone who does” and (2) the condition that Ochsenfeld “must submit to such
education, counseling, treatments or tests as directed by your probation
officer including, but not limited to, urinalysis” is stricken, except for the
provision regarding urinalysis, and the matter remanded to the trial court to
consider whether or not to impose a probation condition regarding this
subject matter that is consistent with this opinion.

                                                       STREETER, J.

WE CONCUR:

POLLAK, P. J.
GOLDMAN, J.




                                        22